ORDER
PER CURIAM.
Defendant Mykal Coburn appeals from the judgment denying his Rule 24.035 motion for postconviction relief after an evi-dentiary hearing.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm, the judgment pursuant to Rule 84.16(b).